Pursuant to a special and extraordinary motion filed herein on April 27, 1933, following denial of appellant's petition for rehearing under date of April 22, 1933, the Court has again completely reconsidered and reviewed this cause, and after due consideration of all matters presented, has reached the conclusion that the opinion filed on rehearing as reported under the style of Leslie Bros., Inc., v. Roope, 108 Fla. 289,148 Sou. Rep. 212, should be adhered to, and that the decree appealed from, as modified on rehearing, should stand affirmed as heretofore decided, and mandate be issued accordingly. It is so ordered.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.